DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunea (US 20150171788).
As to claims 1, 14, and 19, Bunea is directed to a system comprising a rollable solar power module array having pickup tabs (prior art is capable of functional language), a blocking diode board, the board comprising: a substrate/flexible base (Figure 2, back); a first flat electrical conductor coupled to the flexible base and electrically coupled to a first pickup tab (conductors shown adjacent jbox in Figure 2), a second flat electrical conductor coupled to the flexible base (Figure 2) (leads F3-F10).  
The Exmainer notes that the preamble recitation of “a spacecraft” does not impart physical structure to the claim and is considered to be intended use.  Therefore, as the structural components of the claim are met by the prior art, the claim is met.
Regarding claims 2-8 and 15-17, the prior art teaches multiple adjacent modules and diodes which necessarily comprise third conductor, fourth conductor, third and fourth connectors, and additional blocking diodes, (see configuration of Figures 1 and 2 and corresponding text) necessarily comprising positive and negative polarity terminals.
Regarding claim 9, the prior art teaches a batter (108).
Regarding claim 10, the prior art teaches flexibility to achieve rollout (see Figure 1 and corresponding text).
Regarding claim 11, the prior art teaches first and second conductors including arcuate portion to accommodate thermal cycle loads (see Figure 1).
Regarding claim 12, the reference teaches a tubular shaped portion; see Figure 2.
Regarding claim 13, the reference teaches a transition from a wire to the first flat conductor (any portion that connects wire to flat reads on instant transition).
Regarding claim 18, the requirement of the power system being a component of a satellite or space station is an intended use recitation and does not hold patentable weight in the claim.  Further, the prior art configuration is capable of use in a satellite or space station and the instant recitation does not impart any physical structure to the claimed device.
Regarding claim 20, the prior art shows curved portions of the conductors (see configuration in Figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/               Primary Examiner, Art Unit 1726